INTERNATIONAL COMMERCIAL TELEVISION INC. COMMENT LETTER RESPONSES FOR FORM 10-KSB FOR THE YEAR ENDED DECEMBER 31, 2007 Form 10-KSB for Fiscal Year Ended December 31, 2007 September 23, 2008 To Whom It May Concern, International Commercial Television Inc. acknowledges that: · the company is responsible for the adequacy and accuracy of the disclosure in the filling; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Kelvin Claney Name: Kelvin Claney Title: President and CEO, Secretary and Director, Chairman of the Board
